Case 5:20-cv-01410-OLG Document 4 Filed 02/12/21 Page 1 of 2

FILED

1 February 2021 FEB 1 2 2021

 

 

CLERK, U6) OISTRICT COURT
WESTERNIDIATRICT OF TEXAS
To: UNITED STATES DISTRICT COURT BY eT
WESTERN DISTRICT OF TEXAS D
SAN ANTONIO DIVISION

655 East Cesar E. Chavez Blvd., Suite G-65
San Antonio, TX 78206

From: Sandra L. Harrington
219 Broken Arrow
Floresville, TX 78114
(210) 663-6278
SH.Personal@Yahoo.com

SUBJECT: Request Withdrawal of Civil Action Case #5:20-cv-01410-OLG

To the Court:

Please accept this as my request to dismiss this case. My personal circumstances
have declined to the point that I am no longer able to pursue it. Thank you.

Sandro Harsingtion.

Sandra L. Harrington
Plaintiff
Sandra L. Harrington v. Ryan D. McCarthy, Secretary, Department of the Army
g X OL :uoIsusWIG 483NO FLO Aine H#ld3

“Sq| PS] 1YB}OM Winw)|xew ayy ‘sjuaWwdyys Jeuojeusayuy] 104 y,

 

 

 

      

 

 

 

 

 

3Y3H JOVLSOd TVW ALINOIUd ATddv ae “| i VW WW ap

»LHOISM ANY ¥ 3LVY SNO

AdOTSANA VULVA oALICOIUd

N

& a

& (SSN “IVNOLLVNEALNI ONY SILSAWOG dos flog Alnr ‘eee qe |

a | a ———_—_—

§ ——

a oe SI-D BLAS at SS

N y NN id SESH) 2 SYSAD 3 SS aw” (=

5 NOISINITOIRQING ays a ———
& POL 40 Dias WHassy ; » ——

~ : sr GUND FOL oe — 7
st 4. 40-9) anipsroya 8 = —
5 tunes Lonusia Sh Ss 8 1a eo ———

5 O 1202S 7 834 3° DALSAISIEH a = Ee
2 . aie = =
QO NIN Oo SS

: ; Gass y x TW WX =

_ oeveo1seoeey ——

3 orbs » WF ALIMOMd

aa NNOWY “Savana
Tt iz Mt aay Fd |

B divd sovies ‘SR
&
Ww

®
